,.
            Case 1:18-cv-04361-AKH Document 238 Filed 03/06/20 Page 1 of 3
             Case 1:18-cv-04361-AKH Document 237 Filed 03/05/20 Page 9 of 11


                                                                                      USDCSDNY
                              UNITED STATES DISTRICT COURT     DOCl/ . fE \ T
                         FOR THE SOUTHERN DISTRICT OF NEW YOR tELE CTRONI CALL y
                                                                                                               FJ LE f;
                                                                                     DOC#:              I   /

      IN RE: NOVARTIS AND PAR ANTITRUST                                              DATEF-IL_E_D_:-;;
                                                                                                    ) +-,-
                                                                                                       / b-1-
                                                                                                           /2.,o
                                                                                                              :.__2,o
                                                                                                                  _
      LITIGATION                                                                                         I


                                                                      1: l 8-cv-04361-AKH
     This Document Relates to:

      All Actions


                    -tfl\:01' 0~'1!:M HIP AA OU ALIFIED PROTECTIVE ORDER

            THIS COURT enters this protective order in accordance with requirements of the

     regulations promulgated under the Heath Insurance Portability and Accountability Act of 1996

     ("HIPAA"), specifically 45 C,F,R, §§ 164,512(e)(l)(ij)(B). 164,512(e)(l)(y). to enable the

     production and limit the use or disclosure of " protected health information" (as defined below) in

     this Action for purposes of prosecuting or defending this action. Pursuant to Rule 26( c) of the

     Federal Rules of Civil Procedure and 45 C,F,R, § I64,512(e)(l ). the Court finds good cause for

     the issuance of a HIP AA qualified protective order and hereby ORDERS as follows:

             1.     Defendants have subpoenaed certain pharmacy benefit managers for data and

     documents pertaining to persons and entities who purchased branded and generic Exforge from

     them (hereinafter, "Purchasers") for the purpose of defending this action. Thus, this Court finds

     there is sufficient need for a protective order to ensure the confidentiality of protected health

     information (as defined below).

            2.      The Parties and their attorneys are hereby authorized to receive, subpoena and

     transmit "protected health information" (as defined below) pertaining to the extent and subject to

     the conditions outlined herein.

             3.     For the purposes of this HIP AA qualified protective order, the term "protected

     health information" shall have the same scope and definition as set forth in 45 C.F,R, §§ 160.103
       Case 1:18-cv-04361-AKH Document 238 Filed 03/06/20 Page 2 of 3
       Case 1:18-cv-04361-AKH Document 237 Filed 03/05/20 Page 10 of 11




and 164,501: i.e., protected health information is information that (a) has been created or

received by a HIP AA covered entity or an employer; (b) relates to (i) the past, present, or future

physical or mental condition of an individual; (ii) the provision of care to an individual, or the

payment for care provided to an individual; and (iii) identifies the individual or which reasonably

could be expected to identify the individual.

       4.      All "covered entities" (as defined by   45 C,F,R, § 160. 103) are hereby authorized
to disclose protected health information pertaining to Purchasers to attorneys representing the

Plaintiffs and Defendants (collectively, the "Parties") in the above-captioned litigation.

        5.     The Parties and their attorneys shall be permitted to use or disclose the protected

health information of Purchasers only for purposes of prosecuting or defending this action,

including any appeals of this case. This includes, but is not necessarily limited to, disclosure to

their attorneys, experts, consultants, court personnel, court reporters, copy services, trial

consultants, and other entities or persons involved in the litigation process.

        6.     The Parties agree that they will not use or disclose Purchasers ' protected health

information for any purpose other than this litigation. Prior to disclosing Purchasers ' protected

health information to persons involved in this litigation, the Parties and their attorneys shall

inform such persons that Purchasers' protected health information may not be used or disclosed

for any purpose other than this litigation. Counsel shall take reasonable steps to ensure that

persons receiving Purchasers' protected health information do not use or disclose such

information for any purpose other than this litigation.

        7.      Within 45 days after the conclusion of the litigation, including appeals, the

Parties, their attorneys, and any person or entity in possession of protected health information

received from counsel pursuant to paragraph four of this Order, shall return Purchasers'



                                                   2
      .,

.,/
                    Case 1:18-cv-04361-AKH Document 238 Filed 03/06/20 Page 3 of 3
                    Case 1:18-cv-04361-AKH Document 237 Filed 03/05/20 Page 11 of 11




           protected health information to the covered entity or destroy any and all copies of protected

           health information pertaining to Purchasers, except that counsel are not required to secure the

           return or destruction of protected health information submitted to the Court.

                    8.    This Order does not control or limit the use of protected health information

           pertaining to Purchasers that comes into the possession of the parties or their attorneys from a

           source other than a "covered entity", as that term is defined in 45 C,F,R, § 160,103.

                    9.    Nothing in this Order authorizes counsel for the Parties to obtain medical records

           or information through means other than formal discovery requests, subpoenas, depositions,

           pursuant to a patient authorization, or other lawful process.

                    10.   This Order does not authorize e_ither party to seal Court filings or Court

           proceedings. The Court will make a good cause determination for filing under seal if and when

           the parties seek to file Purchasers' protected health information under seal.


                                                                 SO ORDERED




                                                                 4l~el e~
                                                                 United States District Judge


           Dated:




                                                             3
